318 U.S. 794
63 S.Ct. 990
87 L.Ed. 1159
The AKRON, CANTON & YOUNGSTOWN RAILWAY COMPANY,  Debtor, petitioner,v.George E. HAGENBUCH and H. B. Stewart, Jr.,  Trustees, etc., et al.
No. 354.

Wm. H. CHAMBERLAIN, holder of record of all the common
stock of the Akron, Canton & Youngstown Railway
Company, etc., et al., petitioners,
v.
George E. HAGENBUCH and H. B. Stewart, Jr.,
Trustees, etc., et al.
No. 355.
Supreme Court of the United States
April 19, 1943
Rehearing Denied May 24, 1943.
See 319 U.S. 782, 63 S.Ct. 1169, 87 L.Ed. ——.
Messrs. Paul D. Miller and John Wallis, for petitioner.
Messrs. Andrew P. Martin and H. L. Chapman, for trustees of Akron, C. & Y. Ry Co. and another.
Mr. Shelton Pitney, for Bondholders' Protective Committee for Northern Ohio Ry. Co. First Mortgage Bonds.
Mr. George C. Sharp, for Bondholders' Committee for Akron, C. & Y. Ry. Co. General & Refunding Mortgage Gold Bonds.
Petition for writ of certiorari to the Circuit Court of Appeals for the Sixth Circuit.


1
Denied.


2
Mr. Justice RUTLEDGE took no part in the consideration or decision of this application.